                                    Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 1 of 29

 Fill in this information to identify your case and this filing:

  Debtor 1                          Scott                        Vincent                    Van Dyke
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                           Southern District of Texas
                                                                                                                                                                                   ✔
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   21-60052                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     1515 South Boulevard                                            What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
                                                                                                                                                           Who Have Claims Secured by Property.

                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Houston, TX 77006                                             ❑ Land                                                                                  $2,661,000.00                  $2,661,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Harris
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ✔ Debtor 1 only
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                                                                                                              (see instructions)
                                                                             ❑ At least one of the debtors and another
                                                                             Other information you wish to add about this item, such as local property identification number:
                                                                             TR 6 BROADACRES

                                                                             Source of Value:
                                                                             HCAD value in civil dispute
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜          $2,661,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                                Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 2 of 29

 Debtor 1               Scott                    Vincent                 Van Dyke                                      Case number (if known) 21-60052
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Silverado
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2016                 ❑ Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?            portion you own?
                                          70000
            Approximate mileage:                                                                                                $23,500.00                 $23,500.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       3.2 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Tahoe
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2013                 ❑ Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?            portion you own?
                                          65000
            Approximate mileage:                                                                                                $19,500.00                 $19,500.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




       3.3 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Suburban
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2004                 ❑ Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?            portion you own?
                                          185000
            Approximate mileage:                                                                                                 $3,500.00                  $3,500.00

            Other information:                                 ❑Check if this is community property (see
                                                                instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         ✔ No
         ❑
         ❑ Yes



Official Form 106A/B                                                                Schedule A/B: Property                                                 page 2
                                    Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 3 of 29

 Debtor 1                   Scott                         Vincent                          Van Dyke                                                           Case number (if known) 21-60052
                            First Name                    Middle Name                       Last Name



 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................               ➜            $46,500.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                  Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.

 6.    Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.
                                                                                                                                                                                                  $7,700.00


 7. Electronics
       Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                       electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.                                                                                                                                      $2,250.00



 8.    Collectibles of value
       Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.                                                                                                                                      $2,105.00



 9. Equipment for sports and hobbies
       Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                       carpentry tools; musical instruments

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               Sports equipment                                                                                                                                   $1,000.00



 10.    Firearms
        Examples:        Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                Clock AR-15 (2), ammunition & accessories                                                                                                           $500.00



 11.    Clothes
        Examples:        Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               See Attached.                                                                                                                                        $750.00




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                  page 3
                                       Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 4 of 29

 Debtor 1                     Scott                              Vincent                               Van Dyke                                                                    Case number (if known) 21-60052
                              First Name                         Middle Name                            Last Name



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     See Attached.
                                                                                                                                                                                                                         $150.00



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Dogs (3)                                                                                                                                                            $600.00



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                   $15,055.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                             Current value of the
                                                                                                                                                                                                          portion you own?
                                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                                          claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Frost Bank                                                                                                                 $1,000.00


       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:



Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                        page 4
                                  Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 5 of 29

 Debtor 1                 Scott               Vincent                 Van Dyke                                Case number (if known) 21-60052
                          First Name           Middle Name             Last Name



       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ❑ No
       ✔ Yes. Give specific
       ❑
            information about
            them...................

       Name of entity:                                                                 % of ownership:


       Anglo-Dutch Energy, LLC                                                         65                %        $6,898,108.75


       Anglo-Dutch (Tenge), LLC                                                        65                %               $260.00


       Angle-Dutch (Everest), LLC                                                      65                %           $81,250.00


       Anglo-Dutch (Neftenge), LLC                                                     65                %               $260.00


       Anglo-Dutch Energy Partners IV, LLC                                             65                %               $260.00


       American Oil & Gas, LLC                                                         65                %               $260.00


       Trepador Energy, LLC                                                            100               %       $46,500,000.00


       Potomac Assets, LLC                                                             100               %               $400.00


       Texas Petroleum Operations, LLC                                                 100               %        ($400,000.00)


       Burgoyne Investments, LLC                                                       100               %               $400.00




Official Form 106A/B                                                             Schedule A/B: Property                                         page 5
                                    Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 6 of 29

 Debtor 1                 Scott                       Vincent           Van Dyke                                           Case number (if known) 21-60052
                          First Name                  Middle Name        Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                     Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                      Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 6
                                    Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 7 of 29

 Debtor 1                 Scott                Vincent                 Van Dyke                                     Case number (if known) 21-60052
                          First Name           Middle Name              Last Name



       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                              Schedule A/B: Property                                                page 7
                               Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 8 of 29

 Debtor 1              Scott                    Vincent                   Van Dyke                                           Case number (if known) 21-60052
                       First Name               Middle Name               Last Name



 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else

       ❑ No
       ✔ Yes.
       ❑         Give specific information..........      See Attached.
                                                                                                                                                                    $1,332,136.33




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                            Company name:                                          Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue

       ❑ No
       ✔ Yes.
       ❑         Describe each claim................      See Attached.
                                                                                                                                                                    $1,300,000.00




Official Form 106A/B                                                                 Schedule A/B: Property                                                            page 8
                                    Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 9 of 29

 Debtor 1                  Scott                          Vincent                           Van Dyke                                                              Case number (if known) 21-60052
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                        $55,714,335.08



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Office equipment
                                                                                                                                                                                                           $100.00


 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                       page 9
                                  Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 10 of 29

 Debtor 1                  Scott                          Vincent                           Van Dyke                                                              Case number (if known) 21-60052
                           First Name                      Middle Name                       Last Name




                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                             $100.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 10
                                    Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 11 of 29

 Debtor 1                   Scott                            Vincent                             Van Dyke                                                                Case number (if known) 21-60052
                            First Name                       Middle Name                          Last Name



 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                     $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                      $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                        $2,661,000.00


 56.   Part 2: Total vehicles, line 5                                                                                        $46,500.00


 57.   Part 3: Total personal and household items, line 15                                                                   $15,055.00


 58.   Part 4: Total financial assets, line 36                                                                         $55,714,335.08


 59.   Part 5: Total business-related property, line 45                                                                           $100.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                  $55,775,990.08               Copy personal property total➜         +         $55,775,990.08




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                   $58,436,990.08




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                       page 11
                           Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 12 of 29


 Debtor 1              Scott            Vincent          Van Dyke                            Case number (if known) 21-60052
                       First Name       Middle Name       Last Name



                                                      SCHEDULE A/B: PROPERTY
                                                            Continuation Page

 6.   Household goods and furnishings
      Couches/recliners (2)                                                                                                     $100.00
      Coffee table                                                                                                               $50.00
      Dishwashers (4)                                                                                                           $100.00
      Microwaves (3)                                                                                                            $100.00
      Refrigerators (4)                                                                                                         $200.00
      Bed & frame                                                                                                                $50.00
      Dresser                                                                                                                   $200.00
      Nightstand                                                                                                                 $50.00
      Washing machines (2)                                                                                                      $200.00
      Dryers (2)                                                                                                                $200.00
      End tables (2)                                                                                                             $50.00
      Lamps (4)                                                                                                                 $100.00
      Dinner tables (2)                                                                                                        $1,000.00
      Dining chairs (12)                                                                                                       $1,000.00
      Stoves/ovens (4)                                                                                                          $100.00
      Small appliances (20)                                                                                                     $300.00
      Dishware: pots & pans                                                                                                     $200.00
      Fine China                                                                                                               $1,000.00
      Flatware & utensils                                                                                                      $1,000.00
      Armoires (2)                                                                                                              $250.00
      Mirror                                                                                                                     $50.00
      Rugs (5)                                                                                                                  $250.00
      Bathroom items                                                                                                             $50.00
      Linens, bedsheets, & towels                                                                                               $100.00
      Misc. household items                                                                                                    $1,000.00

 7.   Electronics
      Cell phones (2) & accessories                                                                                             $100.00
      TVs (6)                                                                                                                   $900.00
      Stereo receiver & equipment                                                                                               $100.00
      DVD player & DVDs                                                                                                          $50.00
      Computer/laptop & accessories                                                                                             $100.00
      Printer                                                                                                                   $100.00
      Security cameras, equipment, & software                                                                                   $350.00
      Speakers (4)                                                                                                              $400.00
      Camera & accessories                                                                                                      $150.00

 8.   Collectibles of value
      Pictures                                                                                                                    $5.00
      Art/paintings (2)                                                                                                        $2,000.00
      Books                                                                                                                     $100.00

 11. Clothes
      Wearing apparel, accessories, & shoes                                                                                     $550.00
      Eyewear                                                                                                                   $200.00

Official Form 106A/B                                                Schedule A/B: Property
                           Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 13 of 29


 Debtor 1              Scott             Vincent                Van Dyke                                    Case number (if known) 21-60052
                       First Name        Middle Name             Last Name



                                                       SCHEDULE A/B: PROPERTY
                                                                   Continuation Page

 12.   Jewelry


       Watches (4)                                                                                                                                 $100.00

       Ring                                                                                                                                         $50.00


 30.   Other amounts someone owes you


       Money loaned to Anglo-Dutch Petroleum, Inc. ($422,680.27 in Harris County District Court Registry)                                     $1,087,639.73

       Money loaned to Anglo-Dutch Energy, LLC                                                                                                 $244,188.25

       Money loaned to Texas Petroleum Operations, LLC                                                                                             $308.35


 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment


       Claim in Swonke Litigation                                                                                                             $1,300,000.00

       Potential malpractice lawsuit against Beck Redden, LLP                                                                                    unknown

       Potential malpractice lawsuit against Johns & Counsel, PLLC                                                                               unknown




Official Form 106A/B                                                       Schedule A/B: Property
                             Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 14 of 29

 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent            Van Dyke
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                           21-60052                                                                                       ✔
                                                                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Scott Vincent Van Dyke
        Scott Vincent Van Dyke, Debtor 1


        Date 08/05/2021
                MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                             Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 15 of 29

 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent             Van Dyke
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Southern District of Texas

  Case number                           21-60052                                                                                       ✔
                                                                                                                                       ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                              there                                                                           there


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                       State ZIP Code




                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 16 of 29

Debtor 1            Scott                Vincent                  Van Dyke                                            Case number (if known) 21-60052
                    First Name           Middle Name                Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ✔ Operating a business
                                                   ❑                                        $321,056.22        ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2020         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                        $359,632.54        ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2019         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                        $755,742.73        ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the        Family/Friend                             $87,000.00
    date you filed for bankruptcy:                  Contribution




    For last calendar year:
    (January 1 to December 31, 2020         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2019         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                             Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 17 of 29

Debtor 1            Scott                    Vincent                  Van Dyke                                            Case number (if known) 21-60052
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ✔ No.
    ❑          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ✔Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
               ❑
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                            payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ❑Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                            payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                            this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ✔ Mortgage
                                                                                                                                             ❑
              Cadence/Superior Bank                              5/2021                           $67,548.00              $1,885,210.00
             Creditor's Name                                                                                                                 ❑Car
              Operations Center                                  4/2021                                                                      ❑Credit card
             Number         Street
                                                                                                                                             ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                 3/2021
              Birmingham, AL 35203
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 18 of 29

Debtor 1            Scott                  Vincent                   Van Dyke                                           Case number (if known) 21-60052
                    First Name              Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                           Dates of               Total amount paid    Amount you still owe       Reason for this payment
                                                           payment                                                                Include creditor’s name



    Insider's Name


    Number       Street




    City                         State    ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                     Nature of the case                          Court or agency                                  Status of the case


                                                                                                                                                 ✔Pending
                                                     Civil lawsuit
    Case title       Michael Noel, et. al. v.
                     Scott Van Dyke, et. al.
                                                                                                Harris County District Court - 127th             ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 2018-34037
                                                                                               Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code



                                                                                                                                                 ✔Pending
                                                     Civil lawsuit
    Case title       Michael Noel, et. al. v.
                     Scott Van Dyke, et. al.
                                                                                                Harris County District Court - 127th             ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 2018-34037A
                                                                                               Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code



                                                                                                                                                 ✔Pending
                                                     Civil lawsuit
    Case title       Michael Noel, et. al. v.
                     Scott Van Dyke, et. al.
                                                                                                Harris County District Court - 127th             ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 2018-34037B
                                                                                               Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 19 of 29

Debtor 1            Scott                   Vincent                   Van Dyke                                      Case number (if known) 21-60052
                    First Name               Middle Name              Last Name

                                                      Nature of the case                      Court or agency                               Status of the case


                                                                                                                                           ✔Pending
                                                      Civil lawsuit
    Case title      Philadelphia Indemnity
                    Insurance Co. v Scott Van
                                                                                             US District Court - Southern District of      ❑
                    Dyke, et. al.
                                                                                             Texas
                                                                                             Court Name
                                                                                                                                           ❑On appeal
    Case number 4:21-CV-187                                                                  515 Rusk                                      ❑Concluded
                                                                                             Number       Street
                                                                                             Houston, TX 77002
                                                                                             City                     State     ZIP Code



                                                                                                                                           ✔Pending
                                                      Civil lawsuit
    Case title      Builders West, Inc. v Scott
                    Van Dyke
                                                                                             Harris County District Court - 113th          ❑
                                                                                                                                           ❑On appeal
                                                                                             Court Name

    Case number 2011-54019
                                                                                             Number       Street
                                                                                                                                           ❑Concluded

                                                                                             City                     State     ZIP Code



                                                                                                                                           ✔Pending
                                                      Civil lawsuit
    Case title      Littlemill Limited, et. al. v
                    Scott Van Dyke, et. al.
                                                                                             US District Court - Southern District of      ❑
                                                                                             Texas
                                                                                             Court Name
                                                                                                                                           ❑On appeal
    Case number 4:19-CV-02894
                                                                                             515 Rusk                                      ❑Concluded
                                                                                             Number       Street
                                                                                             Houston, TX 77002
                                                                                             City                     State     ZIP Code



                                                                                                                                           ✔Pending
                                                      Tax Appraisal Dispute
    Case title      Scoot V. Van Dyke v.
                    Harris County Appraisal
                                                                                             Harris County District Court - 270th          ❑
                                                                                                                                           ❑On appeal
                                                                                             Court Name
                    District

    Case number 2018-87574                                                                   Number       Street
                                                                                                                                           ❑Concluded

                                                                                             City                     State     ZIP Code



                                                                                                                                           ✔Pending
                                                      Tax Appraisal Dispute
    Case title      Scoot V. Van Dyke v.
                    Harris County Appraisal
                                                                                             Harris County District Court - 151st          ❑
                                                                                                                                           ❑On appeal
                                                                                             Court Name
                    District

    Case number 2020-69242                                                                   Number       Street
                                                                                                                                           ❑Concluded

                                                                                             City                     State     ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 20 of 29

Debtor 1            Scott                 Vincent                 Van Dyke                                         Case number (if known) 21-60052
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date          Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
                             Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 21 of 29

Debtor 1             Scott                   Vincent                Van Dyke                                         Case number (if known) 21-60052
                     First Name              Middle Name             Last Name

     Gifts with a total value of more than $600 per          Describe the gifts                                          Dates you gave     Value
     person                                                                                                              the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                             State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that      Describe what you contributed                                    Date you              Value
     total more than $600                                                                                           contributed



    Charity’s Name




    Number      Street



    City                     State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and          Describe any insurance coverage for the loss                      Date of your loss      Value of property lost
     how the loss occurred                       Include the amount that insurance has paid. List pending
                                                 insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 22 of 29

Debtor 1            Scott               Vincent                 Van Dyke                                       Case number (if known) 21-60052
                    First Name           Middle Name            Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                               Description and value of any property transferred              Date payment or       Amount of payment
     TRAN SINGH, LLP                                                                                          transfer was made
    Person Who Was Paid                        Attorney’s Fee; Filing Fee; Due Diligence Report
                                                                                                             5/2021                            $23,162.00
     2502 La Branch St.
    Number      Street
                                                                                                             5/2021                              $1,738.00

                                                                                                             5/2021                               $100.00
     Houston, TX 77004
    City                    State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You


                                               Description and value of any property transferred              Date payment or       Amount of payment
     DebtorCC                                                                                                 transfer was made
    Person Who Was Paid                        Credit Counseling Course
                                                                                                             5/2021                                $19.95
    Number      Street




    City                    State   ZIP Code
    www.debtorcc.org
    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred              Date payment or       Amount of payment
                                                                                                              transfer was made
    Person Who Was Paid



    Number      Street




    City                    State   ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 23 of 29

Debtor 1            Scott               Vincent                 Van Dyke                                          Case number (if known) 21-60052
                    First Name           Middle Name             Last Name



  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Description and value of property         Describe any property or payments received       Date transfer was
                                                  transferred                               or debts paid in exchange                        made

    Person Who Received Transfer


    Number     Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 24 of 29

Debtor 1            Scott                   Vincent                  Van Dyke                                           Case number (if known) 21-60052
                    First Name              Middle Name              Last Name

                                                      Last 4 digits of account number           Type of account or       Date account was          Last balance
                                                                                                instrument               closed, sold, moved, or   before closing or
                                                                                                                         transferred               transfer

    Name of Financial Institution
                                                      XXXX–                                    ❑Checking
                                                                                               ❑Savings
    Number      Street
                                                                                               ❑Money market
                                                                                               ❑Brokerage
                                                                                               ❑Other
    City                    State      ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                       Who else had access to it?                      Describe the contents                       Do you still have
                                                                                                                                                   it?

                                                                                                                                                   ❑No
    Name of Financial Institution                     Name
                                                                                                                                                   ❑Yes

    Number      Street                                Number     Street



                                                      City                 State    ZIP Code

    City                    State      ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                       Who else has or had access to it?               Describe the contents                       Do you still have
                                                                                                                                                   it?
                                                                                                      Furniture, books, and some items for Mary
     Big Tex Storage                                                                                  Theresa Van Dyke                             ❑No
    Name of Storage Facility                          Name                                                                                         ✔Yes
                                                                                                                                                   ❑
     3480 Ella Blvd.
    Number      Street
                                                      Number     Street



                                                      City                  State    ZIP Code
     Houston, TX 77018
    City                       State    ZIP Code




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 10
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 25 of 29

Debtor 1            Scott                 Vincent                  Van Dyke                                              Case number (if known) 21-60052
                    First Name            Middle Name               Last Name
 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                     Where is the property?                             Describe the property                            Value
                                                                                                       Furniture (value unknown)
     Van Dyke, Mary Theresa                         1515 South Blvd.                                                                                                 $0.00
    Owner's Name
                                                    Number     Street

     PO Box 22322
    Number     Street
                                                    Houston, TX 77006
                                                    City                       State   ZIP Code

     Houston, TX 77227
    City                    State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Governmental unit                             Environmental law, if you know it                      Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State     ZIP Code


    City                    State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                             Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 26 of 29

Debtor 1             Scott                  Vincent                   Van Dyke                                             Case number (if known) 21-60052
                     First Name             Middle Name               Last Name

                                                      Governmental unit                          Environmental law, if you know it                      Date of notice


    Name of site                                    Governmental unit



    Number        Street                            Number       Street


                                                    City                  State   ZIP Code


    City                     State    ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                      Court or agency                            Nature of the case                                     Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                       Describe the nature of the business                         Employer Identification number
     Anglo-Dutch Energy, LLC                                                                                       Do not include Social Security number or ITIN.
    Name
                                                      Oil & Gas Production
                                                                                                                    EIN:   7   6 – 0    5   3   4   0    4   1
     PO Box 22322
    Number        Street
                                                       Name of accountant or bookkeeper                            Dates business existed
                                                      Fran Barber
                                                                                                                    From 7/2020          To n/a
     Houston, TX 77227
    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 12
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 27 of 29

Debtor 1            Scott                Vincent                 Van Dyke                                         Case number (if known) 21-60052
                    First Name           Middle Name             Last Name

                                                   Describe the nature of the business                    Employer Identification number
     Anglo-Dutch (Tenge), LLC                                                                             Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   7   6 – 0    4   3   0   1   4    0
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 3/1994          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     Anglo-Dutch (Everest), LLC                                                                           Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   7   6 – 0    6   3   3   1   9    7
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 1/2000          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     Anglo-Dutch (Neftenge), LLC                                                                          Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   7   6 – 0    4   9   2   4   1    0
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 1/1994          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     Anglo-Dutch Energy Partners IV, LLC                                                                  Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   4   5 – 4    6   6   9   6   5    2
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 2/2012          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     American Oil & Gas, LLC                                                                              Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   7   6 – 0    6   3   1   1   3    9
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 1/2000          To n/a
     Houston, TX 77227
    City                    State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 13
                            Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 28 of 29

Debtor 1            Scott                Vincent                    Van Dyke                                      Case number (if known) 21-60052
                    First Name           Middle Name                Last Name

                                                    Describe the nature of the business                   Employer Identification number
     Trepador Energy, LLC                                                                                 Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   4   7 – 4     3   5   8   4   3   2
     PO Box 22322
    Number     Street
                                                    Name of accountant or bookkeeper                      Dates business existed
                                                   Fran Barber
                                                                                                           From 6/2015           To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                    Describe the nature of the business                   Employer Identification number
     Potomac Assets, LLC                                                                                  Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   8   5 – 2     4   8   5   4   0   7
     PO Box 22322
    Number     Street
                                                    Name of accountant or bookkeeper                      Dates business existed
                                                   Fran Barber
                                                                                                           From 9/2020           To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                    Describe the nature of the business                   Employer Identification number
     Texas Petroleum Operations, LLC                                                                      Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   8   5 – 2     4   8   5   4   0   7
     PO Box 22322
    Number     Street
                                                    Name of accountant or bookkeeper                      Dates business existed
                                                   Fran Barber
                                                                                                           From 8/2020           To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                    Describe the nature of the business                   Employer Identification number
     Burgoyne Investments, LLC                                                                            Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   8   5 – 2     1   5   2   5   1   2
     PO Box 22322
    Number     Street
                                                    Name of accountant or bookkeeper                      Dates business existed
                                                   Fran Barber
                                                                                                           From 7/2020           To n/a
     Houston, TX 77227
    City                    State   ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                    Date issued



    Name                                           MM / DD / YYYY



    Number     Street




    City                    State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 14
                         Case 21-60052 Document 48 Filed in TXSB on 08/05/21 Page 29 of 29

Debtor 1           Scott                Vincent                Van Dyke                                        Case number (if known) 21-60052
                   First Name            Middle Name            Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘ /s/ Scott Vincent Van Dyke
       Signature of Scott Vincent Van Dyke, Debtor 1


       Date 08/05/2021




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
